Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1, 4-7, 9, 10, 13-16 and 18-20 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of 3GPP documents S2-073791, R2-060917 and TS 36.300 were demonstrated to have taught or suggested several of the features found in the previous claims. (See previous office action mailed 10/01/2021).
 However, the prior art of record, either alone or in combination, fails to teach the following features, when taken in context of the entire claim, found in the amended independent claims.  For example, for amended claim 1, when the UE is performing an attach procedure or a location area update procedure, the network device allocates a TA list to the UE, and allocates, for each TA in the TA list, a unique identity information of the UE within the TA to the UE; and the network device sends the TA list and the respective unique identity information of the UE within each TA in the TA list to the UE through an attach response message when the UE is performing the attach procedure or through a location update response message when the UE is performing the location area update procedure. The cited 3GPP references fail to teach each and every element of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643